Name: Commission Regulation (EC) No 2333/98 of 29 October 1998 amending Regulation (EC) No 1903/98 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1998/99 marketing year
 Type: Regulation
 Subject Matter: consumption;  economic geography;  plant product;  marketing;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities30. 10. 98 L 291/13 COMMISSION REGULATION (EC) No 2333/98 of 29 October 1998 amending Regulation (EC) No 1903/98 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organistion of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas, following the United Kingdoms request of 21 September 1998 pursuant to Article 2(4) of Commission Regulation (EEC) No 689/92 of 19 March 1992 fixing the procedure and conditions for the taking-over of cereals by intervention agencies (3), as last amended by Regulation (EC) No 1612/98 (4), that Member State should be included on the list of countries applying a moisture content of 15 % in respect of cereals offered for interven- tion during the 1998/99 marketing year; whereas Commission Regulation (EC) No 1903/98 (5) should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1903/98 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 74, 20. 3. 1992, p. 18. (4) OJ L 209, 25. 7. 1998, p. 25. (5) OJ L 248, 8. 9. 1998, p. 5. EN Official Journal of the European Communities 30. 10. 98L 291/14 ANNEX ANNEX Maximum moisture content of cereals offered for intervention during the 1998/99 marketing year Member State Cereal Austria All cereals except durum wheat, maize and grain sorghum Belgium All cereals except durum wheat, maize and grain sorghum Denmark All cereals except durum wheat, maize and grain sorghum Germany All cereals except durum wheat, maize and grain sorghum Ireland All cereals except durum wheat, maize and grain sorghum France All cereals except maize and grain sorghum Netherlands All cereals except durum wheat, maize and grain sorghum United Kingdom All cereals except durum wheat, maize and grain sorghum'